DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 05/29/2022 has been fully considered. In reference to claim 19, Applicant’s amendments overcome the rejection under 35 U.S.C 112 and Applicant’s amendments and the accompanying arguments overcome the prior art rejection. The rejection of claim 19 has been withdrawn. 
In reference to claim 10, Applicant's arguments have been fully considered but they are not persuasive. Applicant argued none of the references teach a first sidewall of the metal interconnection is aligned with an outer sidewall of the first spacer and a second sidewall of the metal interconnection is not aligned with an outer sidewall of the second spacer.









[AltContent: textbox (Figure 18A (b) of Choi)]However, Figure 18A (b) of Choi, reproduced at right, teaches this feature. On the right side, the sidewall of the metal interconnection opening, although slightly curved, meets the definitively flat bottomed opening at the outer corner of the sidewall spacer and is therefore aligned with the outer sidewall of the right spacer. On the left side, the sidewall of the metal interconnection meets the flat bottom of the opening at the upper surface of the top electrode, noticeably leaving the top, outer corner of the sidewall spacer, and is therefore not aligned with the outer sidewall of the left spacer. Therefore, Choi teaches a first sidewall of the metal interconnection is aligned with an outer sidewall of the first spacer and a second sidewall of the metal interconnection is not aligned with an outer sidewall of the second spacer.
For at least these reasons, the rejection of claim 10 is maintained. 







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 10, the claim requires “a first sidewall of the metal interconnection is aligned with an outer sidewall of the first spacer and a second sidewall of the metal interconnection is not aligned with an outer sidewall of the second spacer,” in lines 17-20. On the top of page 2 of the remarks filed 05/29/2022, Applicant cites Figure 4 as supporting these limitations. However, it is not clear from the Figure, or any other part of the disclosure, where the sidewall of the metal interconnection begins and ends relative to the bottom surface of the metal interconnection. The sidewalls of the metal interconnection 84 transition to the bottom surface by tapering and curving such that there is no defined end of the sidewall. Moreover, the sidewalls of the metal interconnection are tapered or flared in cross-section and not in line with the vertical sidewalls of the spacers.
Claims 11-18 depend on claim 10 and are not supported due to their dependence on unsupported claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya (US 2013/0015541) in view of Kim et al. (US 2014/0061917), Choi et al. (US 2015/0311253), and Keshtbod et al. (US 2011/0089511).
In reference to claim 10, Kanaya (US 2013/0015541), hereafter “Kanaya,” discloses a semiconductor device, with reference to Figure 10, comprising: a magnetic tunneling junction (MTJ) on a substrate; a top electrode UE on the MTJ, wherein a first top surface of the top electrode adjacent to a first sidewall of the top electrode is different from a second top surface of the top electrode adjacent to a second sidewall of the top electrode; a first spacer 40 on the first sidewall of the top electrode; a second spacer 40 on the second sidewall of the top electrode; a first inter-metal dielectric (IMD) layer ILD around the MTJ and the top electrode, paragraph 77, and a metal interconnection V2 contacting the top electrode, paragraph 75.
Kanaya does not disclose a surface of the top electrode between the first top surface and the second top surface comprises a curved surface,
the metal interconnection contacting the top electrode, the first spacer, and the second spacer directly, and directly contacting all of the first top surface, all of the second top surface, and the surface between the first top surface and the second top surface, the metal interconnection comprises the curved surface of the top electrode, a top surface of the metal interconnection overlaps a sidewall of the first spacer and a sidewall of the second spacer entirely, or
a first sidewall of the metal interconnection is aligned with an outer sidewall of the first spacer and a second sidewall of the metal interconnection is not aligned with an outer sidewall of the second spacer.
Kim et al. (US 2014/0061917), hereafter “Kim,” discloses a semiconductor device including teaching a surface of an electrode, 160 in Figure 7, between a first top surface and a second top surface comprises a curved surface, and a metal interconnection 150 connecting the electrode, the metal interconnection comprising the curved surface of the top electrode, Figure 7 and paragraphs 37, 49, and 60-62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the top electrode between the first top surface and the second top surface to comprise a curved surface and the metal interconnection to comprise the curved surface of the top electrode. One would have been motivated to do so in order to increase the contact area between the top electrode and a via to decrease resistance of the interconnection, paragraph 49.
Choi et al. (US 2015/0311253), hereafter “Choi,” discloses a semiconductor device including teaching a metal interconnection, contacting the top electrode TE, the first spacer 142, and the second spacer 142 directly and directly contacting all of the first top surface, all of the second top surface, and the surface between the first top surface and the second top surface, BL, shown in Figure 5, when formed in the small over-etching scenario of bit line opening 155 as shown in Figure 18A (b), where a first sidewall of the metal interconnection is aligned with an outer sidewall of the first spacer, the right side in Figure 18A (b), and a second sidewall of the metal interconnection is not aligned with an outer sidewall of the second spacer, the left side in Figure 18A (b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the metal interconnection to contact the top electrode, the first spacer, and the second spacer directly and directly contact all of the first top surface, all of the second top surface, and the surface between the first top surface and the second top surface, and a first sidewall of the metal interconnection to be aligned with an outer sidewall of the first spacer and a second sidewall of the metal interconnection to not be aligned with an outer sidewall of the second spacer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one contact opening configuration for another.
Keshtbod et al. (US 2011/0089511), hereafter “Keshtbod,” discloses a semiconductor device including teaching a top surface of a metal interconnection 109 in Figure 18, overlaps a sidewall of the first spacer 95 and a sidewall of the second spacer 95 entirely, paragraphs 105 and 139 (even when misaligned as in Kim, see Figures 3 and 7 of Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a top surface of the metal interconnection to overlap a sidewall of the first spacer and a sidewall of the second spacer entirely.
One would have been motivated to do so in order to form a dual damascene contact to the memory cell, paragraph 139.
In reference to claim 11, Kanaya discloses the top surface of the top electrode UE adjacent to the first sidewall of the top electrode comprises a planar surface.
In reference to claim 12, Kanaya discloses the top surface of the top electrode UE adjacent to the second sidewall of the top electrode comprises an inclined surface.
In reference to claim 14, Kanaya discloses a top surface of the second spacer is lower than a top surface of the first spacer.
In reference to claim 15, Kanaya does not disclose a stop layer on the first IMD layer; a second IMD layer on the stop layer; and a metal interconnection in the stop layer and the second IMD layer to connect to the top electrode.
Keshtbod discloses a stop layer, 97 in Figure 18, on the first IMD layer 96; a second IMD layer 98 on the stop layer, paragraphs 110 and 117; and a metal interconnection 109 in the stop layer and the second IMD layer to connect to the top electrode 93, paragraph 139. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a stop layer to be the first IMD layer; a second IMD layer to be on the stop layer; and a metal interconnection to be in the stop layer and the second IMD layer to connect to the top electrode. One would have been motivated to do so in order to protect the underlying structure during contact etching.
In reference to claim 16, Kanaya does not disclose a bottom surface of the metal interconnection adjacent to the first sidewall of the top electrode is different from the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode.
Kim discloses a semiconductor device including teaching a bottom surface of the metal interconnection, 120 in Figure 7, adjacent to the first sidewall of the electrode 160 is different from the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a bottom surface of the metal interconnection adjacent to the first sidewall of the top electrode to be different from the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting one contact shape, or etching method for forming such contact, for another, to not remove a portion of the top electrode.
In reference to claims 17 and 18, Kim discloses the bottom surface of the metal interconnection adjacent to the first sidewall of the top electrode comprises a planar surface and the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode comprises an inclined surface, Figure 7.

Allowable Subject Matter
Claim 19 is allowed.
The prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the top surface of the top electrode comprising a planar surface and an inclined surface and the curves of the first and second spacers directly connected to the respective surfaces; in combination with the other recited limitations.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897